TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00758-CV



            Kevin Jones, Individually and d/b/a Broyles Custom Pools, Appellant

                                                 v.

                                    SCP Pool Corp., Appellee



         FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
          NO. 12-0659-CC4, HONORABLE JOHN McMASTER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Kevin Jones, Individually and d/b/a Broyles Custom Pools and appellee

SCP Pool Corp. have notified this Court that they no longer wish to pursue this appeal and have filed

an agreed motion to dismiss it with prejudice. We grant the parties’ motion and dismiss this appeal

with prejudice. See Tex. R. App. P. 42.1(a).



                                               __________________________________________

                                               Jeff Rose, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed on Joint Motion

Filed: March 19, 2014